Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner called Applicant and proposed amending claims 1 & 10 by incorporating limitations of claim 7 and filing an eTD to overcome potential Double Patenting conflict with the parent case for which a patent has been issued. Examiner further told the Applicant that if he accepts the proposition, the case will be placed in allowable condition. The Applicant agreed to consider the proposition and get back with a response asap. Subsequently, the Applicant emailed the proposed amendment as recommended by Examiner. He incorporated limitations of claim 7 to claims 1 & 10 and cancelled claims 7-9 & 16-22.and filed an eTD on 02/08/2022 which has been approved.
The case has now been placed in allowable condition.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Patrick Jewik (Reg. No. 40,456) on 02/08/2022’  
Following listing of claims will replace all prior versions and listings of claims in the application: 
Listing of the Claims:

receiving, by an authorization computer and from an access device, an authorization request message comprising an access token and an interaction value in a first interaction between a resource provider operating the access device and a first user that uses a portable device, wherein the access token is a substitute for a real credential;
determining, by the authorization computer, that the first interaction is authorized;
generating, by the authorization computer, an authorization response message;
transmitting, by the authorization computer, the authorization response message to the access device; and
providing, by the authorization computer, a first transferable access token associated with the interaction value to a first communication device operated by the first user, wherein the first transferable access token is transferable to a second communication device operated by a second user to allow the second communication device to conduct a second interaction, wherein the method further comprises:
receiving, by the authorization computer, from the first communication device, an access token split message comprising the first transferable access token and a split value, wherein the split value is less than the interaction value associated with the first transferable access token;
determining, by the authorization computer, the interaction value associated with the first transferable access token;
generating, by the authorization computer, a second transferable access token and a third transferable access token;
associating, by the authorization computer, the second transferable access token with the split value and the third transferable access token with a difference between the interaction value and the split value;
revoking, by the authorization computer, the first transferable access token; and
transmitting, by the authorization computer, the second transferable access token and the third transferable access token to the first communication device.
2.	(Original) The method of claim 1, wherein the portable device is the first communication device.
3.	(Original) The method of claim 1, wherein providing, by the authorization computer, the first transferable access token to the first communication device comprises:
searching a database for a communication address for the first communication device using the access token; and
transmitting the first transferable access token to the first communication device over the air.
4.	(Original) The method of claim 1, wherein providing, by the authorization computer, the first transferable access token to the first communication device comprises including the first transferable access token in the authorization response message, wherein the first transferable access token is provided to the first communication device using a communication channel between the first communication device and the access device.
5.	(Original) The method of claim 1, wherein the first transferable access token comprises a resource provider identifier corresponding to the resource provider, and wherein the first transferable access token can only be used in interactions with the resource provider.
6.	(Original) The method of claim 1, wherein the first transferable access token is transferable from the first communication device to the second communication device via near field communication.
7.	(Canceled) 






8.	(Canceled) 





9.	(Canceled). 
10.	(Currently Amended) An authorization computer comprising:
a processor; and
a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium comprising code executable by the processor for implementing a method comprising:
receiving from an access device, an authorization request message comprising an access token and an interaction value in a first interaction between a resource provider operating the access device and a first user that uses a portable device, wherein the access token is a substitute for a real credential;
determining that the first interaction is authorized;
generating, by the authorization computer, an authorization response message;
transmitting, by the authorization computer, the authorization response message to the access device; and
providing, by the authorization computer, a first transferable access token associated with the interaction value to a first communication device operated by the first user, wherein the first transferable access token is transferable to a second communication device operated by a second user to allow the second communication device to conduct a second interaction,
wherein the method further comprises:
receiving, from the first communication device, an access token split message comprising the first transferable access token and a split value, wherein the split value is less than the interaction value associated with the first transferable access token;
determining the interaction value associated with the first transferable access token;
generating a second transferable access token and a third transferable access token;
associating the second transferable access token with the split value and the third transferable access token with a difference between the interaction value and the split value;
revoking the first transferable access token; and
transmitting the second transferable access token and the third transferable access token to the first communication device.
11.	(Original) The authorization computer of claim 10, wherein the portable device is the first communication device.
12.	(Original) The authorization computer of claim 10, wherein providing the first transferable access token to the first communication device comprises:
searching a database for a communication address for the first communication device using the access token; and 
transmitting the first transferable access token to the first communication device over the air.
13.	(Original) The authorization computer of claim 10, wherein providing the first transferable access token to the first communication device comprises including the first transferable access token in the authorization response message, wherein the first transferable access token is provided to the first communication device using a communication channel between the first communication device and the access device.
14.	(Original) The authorization computer of claim 10, wherein the first transferable access token comprises a resource provider identifier corresponding to the resource provider, and wherein the first transferable access token can only be used in interactions with the resource provider.
15.	(Currently Amended) The authorization computer of claim 10, wherein the first transferable access token is capable of being transferred from the first communication device to the second communication device via near-field communication.
16.	(Canceled) 






17.	(Canceled) 






18.	(Canceled).
19.	(Canceled) 






20.	(Canceled) 




21.	(Canceled) 

22.	(Canceled) 

Allowable Subject Matter
Claims 1-6, & 10-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 10 although the prior art of record teaches (for example, Dickinson [US20090064303- as mentioned in IDS dated 06/30/2020] in paragraphs 0029-0030) receiving, by an authorization computer and from an access device, an authorization request message comprising an access token and a first interaction value in a first interaction between a resource provider operating the access device and a first user that uses a portable device, none of the prior art, alone or in combination teaches providing, by the authorization computer, a first transferable access token associated with the interaction value to a first communication device operated by the first user, wherein the first transferable access token is transferable to a second communication device operated by a second user to allow the second communication device to conduct a second interaction, wherein the method further comprises:
receiving, by the authorization computer, from the first communication device, an access token split message comprising the first transferable access token and a split value, wherein the split value is less than the interaction value associated with the first transferable access token; determining, by the authorization computer, the interaction value associated with the first transferable access token; generating, by the authorization computer, a second transferable access token and a third transferable access token; associating, by the authorization computer, the second transferable access token with the split value and the third transferable access token with a difference between the interaction value and the split value; revoking, by the authorization computer, the first transferable access token; and transmitting, by the authorization computer, the second transferable access token and the third transferable access token to the first communication device; in view of other limitations of claims 1 & 10.	
The closest prior arts  made of record are: 
Dickinson (US20090064303 as mentioned in IDS dated 6/30/2020) teaches that in a web-based service environment, third party providers need to have varying degrees of access to user data for their complementary services. To prevent third party providers from having broader access than necessary or not adequate levels of access, transferable restricted security tickets are employed to determine an appropriate level of access for third parties. Tickets with expiration and restriction roles define a duration and level of access for a third party. The restrictions are determined through an intersection of the authorizing user's security role and restriction roles defined in the system. 
Klaussmann (WO200172023 A1- document is attached) discloses a system and method (20) for creating, distributing and redeeming service tokens (4000) enables an entity to associate a token (4000) with certain services which may be used by another. A service token (4000) of the present invention comprises both authentication information (4100) and service provision (4200) and is transferable. In one embodiment of the invention, the system and method are directed to facilitating a telephone call between a first and second party.
Fieldman (US9483805) describes a method of limiting tokens for use by a student within an education application displays numerous membership options. For a price, a certain number of tokens are allowed per month. At the end of each month, tokens do not roll over; the account is reset with the monthly allotment of tokens. If the number of tokens in the account reaches zero, access is blocked. A method limits account sharing by using a limited time viewing window for videos and documents. A stated time limit displayed to the student is greater than the length of the video. An actual time limit not displayed to the student is greater than the stated time limit. Requests to restart the video within the actual time limit are granted. A request to restart the video after the actual time limit is denied unless the student again pays the number of tokens equal to the value of the video.
Sabba (US20160224977 as mentioned in IDS dated 3/10/2020)) teaches embodiments that are directed to a method comprising, obtaining, by a first device, a first token, the first token associated with an amount of funds and a funds availability starting date. After the first token is obtained by the first device, the first device generates a second token linked to the first token and second token generation data. The second token generation data may include evidence that the second token was generated by the first device, and not another device. The second token generation data could be a first device identifier and the second token generation details, or could be a hashed value of the first device identifier and the second token generation details. The method also includes provisioning, by the first device, the second token and the second token generation data to the second device. 
Hillegas (US20020007351- as mentioned in IDS dated 3/10/2020) discloses system and method that provide digital tokens for use in e-commerce. The tokens are transferable and can be purchased for another person to spend. Such tokens are of particular use in a system and method to distribute licenses for copyrighted material separate from the copyrighted material itself.
Reed (US20040139021) narrates a system for facilitating data access and management on a smart card is provided. According to one exemplary aspect of the system, a storage architecture is provided in the smart card which allows data stored thereon to be shared by multiple parties. Access to data stored on the smart card is controlled by various access methods depending on the actions to be taken with respect to the data to be accessed.
Canora (US 8972048 as mentioned in IDS dated 3/10/2020   ) teaches a token-based system providing self-service vending of snacks or beverages. The system includes a vending machine with a controller selectively dispensing goods. A token reader is linked to the controller. Tokens are provided to users of the system that each includes access data. During use, the token reader reads the access data and provides it to the controller. The controller dispenses a unit of the goods based on the access data read from the token. The system provides token-based vending with the token being a handheld or wearable object providing the access data, such as with an RFID tag on a bracelet or pin or with a barcode or magnetic stripe on a card or room key. The vending machine may be a beverage dispenser that dispenses a drink with a user obtaining a disposable container near the dispenser and presenting their token to the token reader.
Bauman (US 6898711 as mentioned in IDS dated 3/10/2020 ) discloses a user within a multiple process environment is initially authenticated, such as by verifying the user's identification and password. A first process, such as a client, requests a profile token representative of the user in response to authenticating the user. The profile token has associated with it one or more usage limitations. The profile token is transferred from the first process to a second process, such as a server. The second process, upon receiving a valid profile token, is allowed to perform one or more tasks on behalf of the user within the token's usage limitations. A profile token is invalidated upon violation of a usage limitation, such as a preestablished time-out period. One or more lookup tables are used to manage the profile tokens and to store certain user and profile token information, providing increased processing security.
LE saint (US 7770212 as mentioned in IDS dated 3/10/2020) discloses a privilege delegation mechanism, which allows a privilege and associated control attributes to be delegated from a security token to another security token or an intelligent device such as a computer system. The privilege may be in the form of an attribute certificate, a key component of a cryptographic key, a complete cryptographic key, digital certificate, digital right, license or loyalty credits. The purpose of the delegation is to allow another security token or computer system to act as a surrogate for the security token or to access a resource which requires components from both units before access is permitted. Attributes associated with the delegated privilege control the scope and use of the privilege. The delegation may allow the surrogate to perform authentications, access data or resources included on another security token or computer system. Authentications are performed prior to transferring of the delegable privileges.
Thomas (US20170244727 as mentioned inn IDS dated 6/30/2020) teaches a tokenization system that includes a tokenizer, a token and alias directory, and a network node. The tokenizer is configured to generate tokens. The token and alias directory is configured to store tokens. The network node is configured to receive user information for a user and to determine a membership for an institution associated with the user based on the user information. The network node is configured to send an authorization request to an authorization processer in response to determining that the membership for the institution associated with the receiver indicates an in-network institution and to receive an authorization approval in response to sending the authorization request. The network node is further configured to send a token request to the tokenizer, to receive a token in response to the token request, and to store the token in the token and alias directory. 
	Linderman (US20170270511-as mentioned in IDS dated 6/30/3020) teaches a system and method is provided for management of payee information. The method is performed at a management application on a mobile communication device and includes: receiving a token including information relating to a payee, the information including payment information enabling processing of a transaction to a financial account of the payee; storing the token or extracted payment information from the token in association with the management application; and transferring the payment information to a payment application operating on the mobile communication device, the payment application operable to process payment to the payee using the payment information. The payment information for each of multiple payees is stored and transferred to a payment application when required.	
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am-5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/Primary Examiner, Art Unit 2497